DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda et al. (“Kuroda”) (U.S. Patent Application Publication Number 2015/0324211) and Adiga et al. (“Adiga”) (U.S. Patent Application Publication Number 2015/0286483).
Regarding Claims 1, 7, and 13, Kuroda discloses a modification procedure generation device comprising: 
one or more memories that store a set of instructions; and 
at least one processor configured to execute the set of instructions (paragraph 0215) to eliminate states other than states that satisfy a predetermined condition (i.e., the “predetermined condition” being that the remaining states are required for the desired simplified process) from states including states of elements (Figure 18, items e1-e4) of a system undergoing modification based on a predetermined modification requirement (i.e., a requirement to simplify the states of the system of 
determine whether or not the states satisfy the predetermined condition (paragraph 0209),
wherein the predetermined condition is based on a transient state requirement (i.e., information of a state machine set) inputted using an input device (Figure 17, item 201, paragraph 0194).
Kuroda does not expressly disclose the transient state requirement is a requirement, for the system, which is required to be satisfied during modification of the system transiently for the predetermined condition.
In the same field of endeavor (e.g., state modification techniques), Adiga teaches the transient state requirement is a requirement, for the system, which is required to be satisfied during modification of the system transiently for the predetermined condition (abstract, paragraph 0018; i.e., the states of the state machine 110 are modified temporarily/transiently based on a predetermined condition [e.g., whether or not the predicted branch instruction was correct]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Adiga’s teachings of state modification techniques with the teachings of Kuroda, for the purpose of adding flexibility to the system by allowing it to continuously update the state machine in accordance with changing conditions of the system.
 
Regarding Claims 3 and 9, Kuroda discloses wherein the states include a state of an entirety of the system, and the at least one processor is configured to determine whether the state of the entirety of the system satisfies a predetermined condition (paragraph 0209; i.e., the entirety of Figure 18).
 
Regarding Claims 4, 10, and 16, Kuroda discloses wherein the at least one processor is configured to generate the states based on the predetermined modification requirement and information indicating the system (paragraph 0209).
 
Regarding Claims 5, 11, and 17, Kuroda discloses wherein the at least one processor is configured to generate a modification procedure for the predetermined modification requirement based on the states (paragraph 0209; i.e., state e2 is eliminated by the state machine simplifying unit 104).
 
Regarding Claims 6, 12, and 18, Kuroda discloses wherein the predetermined modification requirement is a requirement for modifying the system in which a failure has occurred into the system of before occurrence of the failure, and the at least one processor is further configured to: generate the modification procedure for the predetermined modification requirement; and restore the system in accordance with the generated modification procedure (paragraph 0209; i.e., the system “fails” to be simplified prior to the modification).

Regarding Claim 15, Kuroda discloses wherein the states include a state of an entirely of the system, and the determination processing determines whether the state of the entirety of the system satisfies a predetermined condition (paragraph 0209).

Regarding Claims 19-21, Kuroda discloses an output interface (Figure 17, item 201), wherein the at least one processor is further configured to: generate a modification procedure for the predetermined modification requirement based on the states; and output the modification procedure to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186